Case 2:19-cv-00486-JLR Document 46-1 Filed 05/21/19 Page 1of3

Honorable James L. Robart

2

3

4

5 UNITED STATES DISTRICT COURT

6 WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

7

8 || SOUTHREST, INC., a Washington corporation,| Civil Action No. 2:19-cv-00486-JLR
dba The Woodmark; CARILLON

9 || PROPERTIES, a Washington general [PROPESED| ORDER ON
partnership, STIPULATED MOTION FOR ‘
10 EXTENSION OF TIME TO FILE
Plaintiffs, JOINT STATUS REPORT AND
il Vv. DISCOVERY PLAN

12 || HYATT HOTELS CORPORATION, a
Delaware corporation; DH KIRKLAND

13 | MANAGEMENT LLC, a Washington limited
liability company; CORALTREE

14 || HOSPITALITY GROUP LLC, a California
limited liability company,

 

 

15
Defendants.
16
17 Pursuant to the stipulated motion of the parties, IT IS HEREBY ORDERED that the

18 || parties’ Joint Status Report and Discovery Plan is due on or before May 31, 2019.
ND —
19 DATED this 22> day of May, 2019. MO \
a /

aa Cg ONO Xx

Honorable James L. Robart
22 United States District Court Judge

23 |! Presented by:

24 || TONKON TORP LLP

25 || By s/Jon P. Stride

Jon P. Stride, WSBA No. 34686
26 || Direct Dial: 503.802.2034
Email: jon.stride@tonkon.com

 

 

ORDER ON STIPULATED MOTION FOR EXTENSION. -1- Tonkon Torp LLP

OF TIME TO FILE JOINT STATUS 888 SW Fifth Avenue, Suite 1600
. Portland, O 97204

REPORT/DISCOVERY PLAN . 8D 1249

Civil No. — 2:19-cv-00486-JLR

 

 
Case 2:19-cv-00486-JLR Document 46-1 Filed 05/21/19 Page 2 of 3

Attorneys for Plaintiffs

Date of Presentation: May 21, 2019

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

ORDER ON STIPULATED MOTION FOR EXTENSION = -2- Tonkon Torp LLP
OF TIME TO FILE JOINT STATUS . 888 SW Fifth Avenue, Suite 1600

Portland, Oregon 97204
REPORT/DISCOVERY PLAN seey03 Dt 440
Civil No, — 2:19-cv-00486-JLR.

 

 
